liBOWES, Judge,
dissenting with reasons.
I respectfully dissent from the majority opinion on remand for the reasons expressed in my original dissent.
There I declared my opinion that the issue of notice was central, and indeed essential, to the disposition of the case — and this finding must be made by this court whether or not there exists a rebuttal brief.
Our Supreme Court has now required us to consider that issue on remand and, with all due respect to the rest of the panel, I do not find that the majority has yet done so. Rather, it appears to me that they have only addressed the refusal of- our Court to consider such.
*879While I agree that the point made by the majority has a certain amount of validity, it is my opinion that a proper determination of the ease is impossible without addressing the question of “notice” to the Parish. As I explained fully in my original dissent, because the plaintiff failed to prove the Parish had notice of a defect, he failed to carry his burden of proof and, consequently, I would still reverse the judgment in favor of plaintiff.
Therefore, again, ! respectfully dissent.